In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00341-CV
     ___________________________

     MARKITA TURNER, Appellant

                    V.

 AUBURN MANCHESTER, LTD., Appellee


 On Appeal from County Court at Law No. 1
          Tarrant County, Texas
      Trial Court No. 2021-005405-1


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On April 29, 2022, we notified Appellant Markita Turner that her brief, which

was due April 18, 2022, had not been filed as the appellate rules require. See Tex. R.

App. P. 38.6(a). We stated that we could dismiss the appeal for want of prosecution

unless, within ten days, Appellant filed with the court an appellant’s brief and an

accompanying motion reasonably explaining the brief’s untimely filing and why an

extension was needed. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). We have

received no response.

      Because Appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                       Per Curiam

Delivered: June 9, 2022




                                            2